Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application.

The Office has cited particular figures, elements, paragraphs and/or columns and line numbers in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the Office.

	Status of Claims
-	Claim(s) 1-9 is/are pending in the application.

	Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 18, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: On page 10, paragraph 0027, line 2, “the user does not aware” should be “the user is not aware”.  
Appropriate correction is required.
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5-6, 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryu et al, U.S. Patent Publication No. 20160027381 in view of Shin, U.S. Patent Publication No. 20140354618.

Consider claim 1, Ryu teaches a control apparatus that controls display of a self-luminous display panel (see Ryu figure 1, 100 OLED display), the control apparatus comprising: a current supply unit (see Ryu figure 1, element 150 power supply) configured to selectively supply a first current and a second current smaller than the first current to the self-luminous display panel (see Ryu paragraphs 0073-0090 specifically for example paragraphs 0073, 0075-0077 where ELVSS during non-emission period is set such that driving current should not flow under normal operation conditions and ELVSS during emission period is set such that driving current should flow); and 

an abnormality detection unit configured, when the second current is supplied, to determine that the display of the self-luminous display panel is abnormal when the second current is larger than a second threshold 

Ryu is silent regarding when the second current is larger than a second threshold smaller than a first threshold used as a threshold of the first current.  In the same field of endeavor, Shin teaches that normal display of a white image may temporarily correspond to excessive current (see Shin figure 9 and paragraphs 0105-0110).  One of ordinary skill in the art would have, particularly in view of Shin’s teachings, readily realized that Ryu’s second current, which under normal conditions would result in current not flowing, would have a value above substantially zero current flow threshold so as to correspond to a threshold that is smaller than a threshold of current when an image is displayed because at least some current would flow in order to display an image.  Therefore, the recited features would have been obvious in view of the combined teachings of the prior arts.

Consider claim 2, Ryu as modified by Shin teaches all the limitations of claim 1 and further teaches wherein the current supply unit is a power source that selectively supplies at least the first current and the second current (see Ryu figure 1, element 150 and paragraphs 0073-0090 specifically for example paragraphs 0073, 0075-0077, 0079, 0082 where when the display panel 110 is operating normally, the second power line current does not flow through the 

Consider claim 3, Ryu as modified by Shin teaches all the limitations of claim 1 and further teaches wherein the current supply unit includes: at least a first power source that supplies the first current (see Ryu paragraphs 0073-0090 specifically for example paragraphs 0073, 0075-0077, 0079, 0082 where power supply unit 150 can provide a first power voltage ELVDD and a second power voltage ELVSS respectively through first and second power lines. The power supply unit 150 can provide the second power voltage ELVSS having a first voltage level to the display panel 110 during an emission period such that the pixels 115 emit light, and provide the second power voltage ELVSS having a second voltage level higher than the first voltage level to the display panel 110 during a non-emission period such that the pixels 115 do not emit light..); and 

a second power source that supplies the second current (see Ryu paragraphs 0073-0090 specifically for example paragraphs 0073, 0075-0077, 0079, 0082 where power supply unit 150 can provide a first power voltage ELVDD and a second power voltage ELVSS respectively through first and second power lines. The power supply unit 150 can provide the second power voltage ELVSS having second power voltage ELVSS having a second voltage level higher than the first voltage level to the display panel 110 during a non-emission period such that the pixels 115 do not emit light..).

Consider claim 5, Ryu as modified by Shin teaches all the limitations of claim 1 and further teaches wherein the first threshold is a value of a current supplied when an entire surface of the self-luminous display panel is displayed at highest luminance (see Shin figure 9 and paragraphs 0105-0110), and 

wherein the second threshold is a value of a current supplied when the entire surface of the self-luminous display panel is displayed at lowest luminance (see Ryu paragraphs 0073-0090 specifically for example paragraphs 0073, 0075-0077 where ELVSS during non-emission period is set such that driving current should not flow under normal operation conditions and ELVSS during emission period is set such that driving current should flow).

Consider claim 6, Ryu as modified by Shin teaches all the limitations of claim 1 and further teaches wherein, upon receiving an instruction to turn on or off the self-luminous display panel, the abnormality detection unit performs abnormality detection on the self-luminous display panel using the second current with the self-luminous display panel displayed at the lowest luminance (see Ryu paragraph 0088 where the power controller 170 controls the power supply unit 

Consider claim 8, Ryu as modified by Shin teaches a method for controlling display of a self-luminous display panel (see Ryu figure 1, 100 OLED display), the method comprising: selectively supplying a first current and a second current smaller than the first current to the self-luminous display panel (see Ryu figure 1, element 150 and paragraphs 0073-0090 specifically for example paragraphs 0073, 0075-0077, 0079, 0082 where when the display panel 110 is operating normally, the second power line current does not flow through the second power line during the non-emission period. Thus, the first sensing unit 160 cannot detect the second power line current when the display panel 110 is normally operated. However, if the display panel 110 is operating abnormally, the first sensing unit 160 can detect the second power line current. For example, the first sensing unit 160 detects an event of a short circuit in the display panel 110. And Shin figure 9 and paragraphs 0105-0110); and 



Consider claim 9, Ryu as modified by Shin teaches a display apparatus comprising: a self-luminous display panel (see Ryu figure 1, 100 OLED display); and a control apparatus configured to control display of the self-luminous display panel, wherein the control apparatus is the control apparatus according to Claim 1 (see rejection of claim 1 above.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryu et al, U.S. Patent Publication No. 20160027381 and Shin, U.S. Patent Publication No. 20140354618 in view of Lee et al, U.S. Patent Publication No. 20170192065.

second power voltage ELVSS having a first voltage level to the display panel 110 during an emission period such that the pixels 115 emit light, and provide the second power voltage ELVSS having a second voltage level higher than the first voltage level to the display panel 110 during a non-emission period such that the pixels 115 do not emit light..).

Ryu is silent regarding current for use in writing display data on the self-luminous display panel.  In the same field of endeavor, Lee teaches a current for use in writing display data on the self-luminous display panel being detected during a non-emission period so as to detect cracks (see Lee paragraphs 0075-0076).  One of ordinary skill in the art would have been motivated to have modified Ryu with the teachings of Lee to have a sensing period during a data writing period of a non-emission period so as to detect an abnormal state using known techniques with predictable results.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryu et al, U.S. Patent Publication No. 20160027381 and Shin, U.S. Patent Publication No. 20140354618 in view of Han, U.S. Patent Publication No. 20140226025.

Consider claim 7, Ryu as modified by Shin teaches all the limitations of claim 1.  Ryu is silent regarding further comprising a notification unit configured, when an abnormality is detected by the abnormality detection unit, reports that the abnormality is detected.  In the same field of endeavor, Han teaches outputting an abnormality message so as to alert the user (see Han figure 6, element S640).  One of ordinary skill in the art would have been motivated to have modified Ryu with the teachings of Han so as to alert a user of an abnormal status.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim et al, U.S. Patent Publication No. 20170004773 (figure 7), Lee et al, U.S. Patent Publication No. 20140176524 (paragraph 0095-0096 detection unit 600 may detect a change in an amount of voltage or current), Jeong et al, U.S. Patent Publication No. 20170213490 (figure 6, S160-S180 count of abnormal detection), Tomida, U.S. Patent No. 6496168 (figure 5 relation between the current density and brightness of an organic EL light emitting element.), Baek, U.S. Patent Publication No. 20200219440 (power supply device), Oh et al, U.S. Patent Publication , 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dorothy H Harris whose telephone number is (571)270-7539. The examiner can normally be reached Monday - Friday 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.